Citation Nr: 1827721	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida RO.

In a December 2014 decision, the Board denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In an October 2015 decision, the United States Court of Appeals for Veterans Claims (Court) vacated the denial and remanded the matter to the Board for additional development and readjudication.  The Board then remanded this matter to the RO in August 2016.

In August 2014, the Veteran testified at a Board hearing, held by a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A copy of the hearing transcript has been associated with the claims file.  Pursuant to a March 9, 2018 letter, the Veteran was afforded the opportunity to request another hearing before a different VLJ, within 30 days of the letter.  As the Veteran did not indicate he wanted a new hearing and 30 days has passed, the Board proceeds with the claim.


FINDINGS OF FACT

1. The probative evidence of record does not link the Veteran's diagnosed psychiatric disorders to service or to any stressor experienced therein. 

2. The probative evidence of record does not establish that the Veteran experienced the claimed non-combat, in-service stressor.





CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  In May 2011, a VCAA notice letter was provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran appeared for a VA examination in June 2017, as described below.  The Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regard to psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Psychiatric Disorder to include PTSD

Legal Criteria

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f) (2017).

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31, 263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5). 

Facts and Analysis

The October 2015 Court decision noted that the Veteran stated that either in June or July of 1969, while stationed in Korea, his commanding officer held a gun to his head during a racially charged altercation.  The Veteran specifically alleged that a fight broke out when he and his friends objected to a group of white soldiers harassing Korean cleaning personnel.  In his August 2014 hearing, the Veteran testified that a few days later after, the fight resolved, his second lieutenant encouraged the white soldiers to "jump" him and his friends and "beat the hell out of us."  The Veteran further testified that when he and his friends confronted their lieutenant, the lieutenant pulled his 45 pistol out and pointed it at them.  He noted that his recreational drug use stemmed, in part, from his trouble with authority figures. 

The primary issue in this case is verification of the Veteran's stressor.  As the evidence of record does not establish that the Veteran served in combat during his active duty service, uncorroborated lay assertions are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The record must contain service records, lay statements from service members who witnessed the incident, or other corroborative evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  Id.  

In the July 2014 Board decision, the Board found that "there is no credible supporting evidence to corroborate the [Veteran's] claimed stressors" and that the Veteran's accounts were not credible.  The Court determined that the Board never addressed a January 1970 pay stub evidencing a deduction from the Veteran's payroll, as a result of a non-judicial disciplinary proceeding.  The Court also stated that the Board failed to discuss whether the July 1970 pay stub was evidence that the Veteran was subject to a disciplinary proceeding in 1969.  Additionally, the Board failed to discuss whether the fact of the Veteran's substance abuse was corroborative evidence of an in-service assault.  The Court held that a remand was warranted for the Board to address the Veteran's records of treatment for substance abuse in the context of whether his behavioral changes were consistent with his having experienced an in-service assault, as well as to address the July 1970 pay stub and discuss whether it corroborated the Veteran's contention that he was disciplined in retaliation for the alleged assault in 1969.

Since the October 2015 Court decision, new evidentiary development has occurred, as explained below.  All outstanding military personnel records were associated with the claims file to the extent possible and a June 2017 VA examination was conducted.  

Upon consideration of the facts, the Board finds insufficient evidence to corroborate the Veteran's stressor.  There is further insufficient evidence to find it as likely as not that any psychiatric disorder occurred in service, within one year after service, or as etiologically caused or aggravated by service or the claimed stressor.  

Service treatment records are silent for complaints, treatment, or diagnosis of psychiatric disorder.

Pursuant to the Court's October 2015 orders and August 2016 Board remand, the AOJ has conducted a search and associated extensive Military Personnel Records with the file; there is no indication of outstanding service records.

Service personnel records establish that the Veteran served in Korea from April 1969 to January 1970.  They further establish that the Veteran was disciplined by a Summary Court Martial in May 1968 when he was still in Advanced Individual Training.  This almost a year prior to the Veteran being stationed in Korea.  He was disciplined for a period of being Absent Without Leave (AWOL), and his separation papers, DD 214, confirm a short period of lost service which supports this disciplinary action for being AWOL. This fact does not corroborate the Veteran's stressor.

A March 1970 Annual Supplement to Unit History for the Veteran's unit detailed the difficulties faced by the unit, including as preparation for entering the DMZ.  The description did not include facts to corroborate the Veteran's stressor.

In July 2014, the Veteran submitted a copy of his January 1970 DD Form 2139  (paystub) that showed $113.00 was deducted due to an unspecified "ART 15 FORF."  During the Board hearing, the Veteran again stated that his 1970  paystub showed $113.00 was deducted due to an "ART 15 FORF"and that this supported his claimed in-service stressor.  The Veteran argued that this paystub supported his claimed in-service stressor as the January 1970 paystub supported his account of being disciplined sometime in late 1969.  

The Board has determined that there is insufficient information to find that the January 1970 paystub corroborates the stressor.  While the fact is indicative of being disciplined sometime in late 1969, it contains no information as to why the discipline occurred or any of the circumstances or individuals involved.

VA mental health treatment records dated in 2003 reveal that the Veteran required treatment for multiple substance abuse and dependence.  VA mental health treatment records reveal diagnoses of PTSD.  June 2011 and November 2013 records specifically indicate a diagnosis of PTSD. Despite this diagnosis, there is no credible supporting evidence that the claimed in-service, non-combat stressor occurred.  Accordingly the diagnosis of PTSD is not probative.  

A buddy statement submitted in May 2011 refers the Veteran being angry and hurt by discrimination.  The statement appears to pertain to complaints of back pain.

The Veteran appeared for a VA examination in June 2017.  The examiner found diagnosis of unspecified personality disorder and unspecified depressive disorder with anxious distress, as well as stimulant use, cannabis use and alcohol use disorder.  The Veteran's symptoms did not meet the diagnostic criteria for PTSD.  

The examiner stated that it is less likely as not that the personality disorder was incurred in or caused by his military service as, by definition, a personality disorder is a pattern of behavior that is stable and of long duration, and its onset can be traced back at least to adolescence or early adulthood.  Additionally, it is less likely than not that the Veteran's personality disorder was permanently aggravated by his military service as, by definition, a personality disorder is pervasive, inflexible and stable across time and domains.  The examiner stated it is less likely than not that the Veteran's current depressive disorder with anxious distress was caused by his reported stressor and/or incurred in his military service, or permanently aggravated by his reported stressor and/or incurred in his military service.  Rather, it is more likely than not that this condition is a result of the Veteran's personality disorder and times in which, when under significant stress, he is prone to have symptoms to the point of meeting criteria for Axis I diagnosis.  In regard to alcohol and drug abuse, the examiner stated that it is more likely than not that the Veteran's current Substance Use Disorders are proximately caused by his personality disorder.

The examiner stated that it is less likely than not that the Veteran's history of drug abuse is an indicator that his reported stressor occurred.  Although substance abuse can sometimes be an indicator of the occurrence of a personal assault, there is no evidence that the Veteran's substance abuse began in and/or around his time of service.  Additionally, the Veteran's own report of his history of drug abuse and its onset has varied throughout his treatment history; therefore, his lay testimony is unreliable.  Finally, comorbid substance use disorders are common with personality disorders and it is more likely that his history of drug abuse is related to his personality disorder and self-reported history of problems with authority figures (reported as existing prior to service per VA treatment note dated February 2006).

The examiner stated that it is less likely than not that the Veteran's non-judicial punishment and Article 15 are indicators that his stressor occurred as, per Military Personnel Records (MPRs) and the Veteran's own report, his in-service disciplinary problems began prior to his reported stressor when he "stayed away too long" on leave following boot camp.  Additionally, this behavior is consistent with pre-military disciplinary problems and his self-reported pre-military history of problems with authority.  The examiner concluded that again, this behavior is more likely an aspect of his personality disorder.

In weighing the June 2017 VA examiner's opinion, the Board notes that VA adjudicators, not medical examiners, apply legal standards in rendering determinations.  See i.e. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Therefore, the Board does not give probative weight to the examiner's opinion on legal standards but rather medical matters only.  

The Board gives probative weight to the VA examiner's opinion that the depressive disorder was less likely as not related to or aggravated by service, and likely to stem from the diagnosis of personality disorder.  

In regard to the other diagnoses found by the examiner, the Board again notes that direct service connection for personality disorder, alcohol and substantive abuse is largely barred by VA regulation.  See supra.  Further, the VA examiner gave the competent, medical opinion that it is less likely than not that the Veteran's personality disorder was permanently aggravated by his military service as, by definition, a personality disorder is pervasive, inflexible and stable across time and domains.

In regard to the October 2015 Court order that the Board consider whether the Veteran's substance abuse is evidence of him experiencing the claimed stressor, the Board gives probative weight to the VA examiner's opinion which provides competent, medical reasoning as to why it does not.  The examiner provided reasoning that the record does not support that the Veteran's substance abuse began in and/or around his time of service, and that comorbid substance use disorders are common with personality disorders and it is more likely that his history of drug abuse is related to his personality disorder and self-reported history of problems with authority figures.  The Board also gives probative weight to the examiner's statement that the Veteran's behavior is consistent with pre-military disciplinary problems and his self-reported pre-military history of problems with authority, more likely an aspect of his personality disorder.

Also in regard to the June 2017 VA examiner's opinion which relies on the DSM-V criteria, the Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014 (in July 2014), the examiner should have considered both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD or another mental disorder as related to service.  See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308  (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).  However, as the Board finds that there is insufficient evidence to corroborate the Veteran's stressor, this error does not prejudice the Veteran.  Even if the examiner found current diagnosis of PTSD under DSM-IV, the stressor would remain unverified and the claim would remain denied.

The Board has considered the lay contentions from the Veteran that he suffers from PTSD and psychiatric disorder due to service and his reported in-service stressor.  However, lay persons are not shown to have the medical expertise to provide a diagnosis or an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

VA has attempted to verify the Veteran's claimed non-combat stressor, but there is insufficient supporting evidence to corroborate the claimed stressor.  As discussed, there is no corroborating evidence indicating the circumstances surrounding the January 1970 pay stub and the Article 15 disciplinary action.  There is similarly no corroborating evidence that the Veteran's substance abuse and alcohol abuse problems began or worsened near the time of the claimed stressor.  The June 2017 VA examiner provided competent medical evidence that comorbid substance use disorders are common with personality disorders and it is more likely that his history of drug abuse is related to his personality disorder and self-reported history of problems with authority figures.

In regard to diagnoses of psychiatric disorders other than PTSD, to include depressive disorder, there is no evidence showing any of these disorders were manifest during service, within a year after service, and nor is there any evidence linking any psychiatric disorder diagnosed after service to service, or to any incident experienced therein.  

In sum, the preponderance of the evidence is against the claim of service connection for a psychiatric disability to include PTSD.  The evidence does not show that the Veteran's psychiatric diagnosis is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


